   Case 2:19-cv-00207-MHT-JTA Document 90 Filed 12/10/20 Page 1 of 4




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JAMES MICHAEL KELLER,                )
                                     )
     Plaintiff,                      )
                                     )              CIVIL ACTION NO.
     v.                              )                2:19cv207-MHT
                                     )                     (WO)
HYUNDAI MOTOR                        )
MANUFACTURING,                       )
                                     )
     Defendant.                      )

                                ORDER

    Based on the representations made on the record

during the telephone conference on December 10, 2020,

it is ORDERED as follows:

    (1) Defendant’s         motion       in    limine      to   exclude    the

testimony    of    Linnda     Durre           and    the    testimony      and

recordings of individuals she interviewed (doc. no. 62)

is denied.        The admissibility of the recordings and

testimony    of    people     interviewed            by    Durre    will    be

determined by the regularly applicable procedural and

evidentiary rules, including whether the witnesses were

properly disclosed to defendant.

    (2) Plaintiff’s          motion           to     obtain        and     file

additional evidence (doc. no. 72) is granted in part.
      Case 2:19-cv-00207-MHT-JTA Document 90 Filed 12/10/20 Page 2 of 4




On or before December 17, 2020, defense counsel will

produce to plaintiff’s counsel the year-end supervisor

comments for plaintiff’s 2017 performance evaluation.

Also on or before December 17, 2020, defense counsel

will     inform     the     court    whether         it     is    possible    to

generate the report sought by plaintiff of the names of

the individuals who participated in plaintiff’s annual

performance evaluations and the dates on which they did

so, along with similar reports for the other employees

selected by defendant for reorganization.                         If defendant

can     generate     such       reports,          defense    counsel    should

produce the report for plaintiff to plaintiff’s counsel

on or before December 23, 2020.                     After defense counsel

informs      the    court       whether           these     reports    can    be

generated, the court will decide whether to order that

the    reports     for    the    other       employees       be   produced    as

well.

       (3) Plaintiff’s          motion       in    limine    to   exclude    the

testimony of defendant’s expert Carole Amidon (doc. no.


                                         2
      Case 2:19-cv-00207-MHT-JTA Document 90 Filed 12/10/20 Page 3 of 4




73) is denied as untimely because plaintiff has failed

to comply with the deadline for Daubert motions.                            See

Order (doc. no. 53) at 1.

       (4) Defendant’s motion to strike plaintiff’s motion

in limine (doc. no. 81) is denied as moot in light of

the    disposition      of    plaintiff’s      motion      in     limine    set

forth above.

       (5) Defendant’s motion to strike certain affidavits

and portions of plaintiff’s declaration (doc. no. 77)

is    denied.       Defense     counsel       was   made    aware      of   the

affidavits       during      plaintiff’s       deposition        and    should

have known that there was a possibility that plaintiff

would use the affidavits to support his claims.                             The

fact    that    defense      counsel     was    not    provided        contact

information       for   the    two   affiants         is   not    enough     to

require their exclusion.                See Fed. R. Civ. P. 26(e)

advisory committee’s note to 1993 amendment.                       As to the

part    of   defendant’s       motion    to    strike      that    addresses

portions of plaintiff’s declaration, in resolving the


                                     3
     Case 2:19-cv-00207-MHT-JTA Document 90 Filed 12/10/20 Page 4 of 4




pending      summary-judgment           motion,     the     court        will

construe defendant’s motion as a notice of objections

to   the    testimony     described,      and     will    implicitly       or

explicitly resolve these objections.                See Norman v. S.

Guar. Ins. Co., 191 F. Supp. 2d 1321, 1328 (M.D. Ala.

2002) (Thompson, J.); Anderson v. Radisson Hotel Corp.,

834 F. Supp. 1364, 1368 n.1 (S.D. Ga. 1993) (Bowen,

J.).       The court is capable of sifting evidence, as

required     by    the    summary-judgment         standard,     without

resort to an exclusionary process, and the court will

not allow the summary-judgment stage to degenerate into

a battle of motions to strike.

       DONE, this the 10th day of December, 2020.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE




                                    4
